           Case 1:20-cv-02535-JMF Document 42 Filed 07/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
TASHIA TASCHLER, et al.                                                :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   20-CV-2535 (JMF)
                  -v-                                                  :
                                                                       :        ORDER
J.P. MORGAN CHASE BANK, N.A., et al.,                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       As stated on the record during today’s conference, Defendants’ letter-motion to stay
discovery pending resolution of the pending motion for summary judgment, see ECF No. 25, is
GRANTED in part and DENIED in part.

        Defendants’ letter-motion is granted to the extent that it seeks to stay all discovery with
respect to Defendant JPMorgan Chase & Co. (the “Holding Company”) until the motion for
summary judgment, see ECF No. 32, is resolved. If, however, Plaintiffs later discover reason to
believe that the Holding Company has information relevant to the issues raised in Defendants’
motion for summary judgment, they may file a request to lift the stay.

         Defendants’ letter-motion is denied to the extent that it seeks to stay all discovery with
respect to Defendant JPMorgan Chase Bank, N.A. The Court concludes, however, that any such
discovery shall be limited in the first instance to matters relevant to issues raised in the pending
motion for summary judgment. Defendants need not respond to any pending discovery request
until after the Court has adopted a new discovery schedule. The motion for summary judgment
is held in abeyance until such discovery is completed.

        Accordingly, and as discussed, the parties are ORDERED to meet and confer regarding
next steps. No later than July 15, 2020, the parties shall file a joint letter describing: (1) any
dispute regarding the scope of discovery that remains after meeting and conferring; (2) a
proposed schedule by which discovery related to the motion for summary judgment shall
proceed; (3) a proposed briefing schedule following such discovery; (4) a proposed briefing
schedule for the pending motion for fees and costs pursuant to Rule 41(d), see ECF No. 26; and
(5) whether an additional conference is necessary to resolve any remaining dispute. The parties
are further ORDERED to file, as an attachment to the joint letter, a Proposed Case Management
Plan and Scheduling Order (mindful of the limited nature of discovery at present), the contents of
which are described in the Order dated March 27, 2020. See ECF No. 7.
Case 1:20-cv-02535-JMF Document 42 Filed 07/08/20 Page 2 of 2
